Van Voorhis, J.
(dissenting). Matter of 147 East 84th St. Corp. v. McGoldrick (281 App. Div. 826) and Matter of R. E. Associates v. McGoldrick (280 App. Div. 202) are not distinguishable in view of the circumstance that these leases, containing the clause permitting conversion from manual to automatic elevator service, were signed by the tenants after doorman service had been discontinued, and it is conceded that there were no doormen on the freeze date. Upon the authority of the cases cited, I dissent and vote to modify the determination of the Bent Administrator by eliminating the condition requiring doorman service.
Dore, J. P., Cohn and Callahan, JJ., concur with Breitel, J.; Van Voorhis, J., dissents and votes to modify in opinion.
Order affirmed, with $20 costs and disbursements to the respondent.